Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/358204, Fast Fit Bracket, filed 3/19/19, since the filing of a Request for Continued Examination on 1/12/21.  Claim 17 is pending.

Information Disclosure Statement
The foreign documents and NPL documents listed in the information disclosure statement filed 1/12/21 were not considered because they do not have relevance to the current application and appear to have been meant for a different invention. Therefore, they were striked through. The remaining U.S. documents were considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with 

Drawings
The drawings are objected to because they contain new matter as discussed below:
-The apertures as depicted in Figures 1 and 2 are considered to be new matter since the specification only has support for an aperture that extends into the fastening plate at 45 degrees but doesn’t provide any explanation as to the structure of the aperture. There is no support for the aperture to have the protrusion as depicted in the amended Figures. The Examiner suggests just depicting two regular holes on the front of the plate.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0064279 (Hanley) in view of US 8,469,207 (Rowan), and further in view of US 2012/0228446 (Mikovich).

Regarding Claim 17, as best understood, Hanley teaches a curtain rod bracket system, comprising: 
a first component comprising a bracket including 
a back plate (202) having a front surface (210; Figure 5), 
a first arm (upper arm of 228) extending outward from a first portion (upper portion) of the front surface (210), and including a first end (left end at 234 in Figure 5) engaging the first portion (of 202) and a second end (connected to cradle) opposite the first end, the first arm having a first width,

a U-shaped curtain rod cradle (230) having first and second vertical members and a base extending between the first and second vertical members (as depicted in Figure 6 showing U-shape), wherein the first vertical member has a hole (242; Figures 5 and 6) formed therein and is attached to the second end (232) of the first arm (upper arm of 228) and wherein the fourth end (right end) of the second arm (lower arm of 228) is attached Dkt. No. 405393-560001USAppl. No. 16/358,204 Page 6 of 11Amendmentto the cradle (230) such that the second end and the fourth end form an acute angle with each other, the cradle having a second width greater than the first width (as depicted in Figures 5 and 6), and 
a rod support set screw (250) dimensioned to insertably engage the curtain rod cradle hole (242) to secure a curtain rod within the U-shaped curtain rod cradle (para [0040]). 
Hanley additionally teaches the back plate having first and second apertures (214) that extend 45 degrees relative to the back plate, each of the apertures being configured to receive a nail therein (Figures 5 and 6; para [0038]). Since Hanley teaches the back plate being directly attached to a wall, Hanley does not specifically teach the bracket system being multi-component, with the back plate having a channel with an upper stop member, first and second opposed side rails descending from the 
However, Rowan, which is also drawn to a curtain rod bracket comprising an arm, cradle and back plate, teaches that instead of mounting the back plate directly to the wall, a fastening plate (which is a second component) can be mounted to the wall and the back plate can be quickly mounted/unmounted as needed to provide a quick-release and to hide mounting hardware (Figure 10A; col 1, ln 16-22; col 9, ln 58-col 10, ln 1; col 11, ln 43-54). Additionally, Mikovich, which also teaches a quick release back plate (1) used for mounting curtain rods (para [0001], [0002]), specifically teaches that the back plate (1) has a channel (best seen in Figure 2) with an upper stop member (4), first and second opposed side rails (sidewalls where 2,3 are pointing) descending from the upper stop (4), and a lower opening between the first and second side rails (between where reference numerals 2 and 3 are located in Figure 2), and teaches a second component comprising a fastening plate (7; Figure 3) defining a vertical plane and including first and second sides (left and right sides), a first flange (10) extending 
Therefore, since Rowan teaches that seeing the mounting hardware is not aesthetically pleasing (col 1, ln 19-22), and Mikovich specifically teaches that mounting a bracket directly to the wall causes issues when the drapery rod needs to be changed since the holes in the walls become deteriorated, and intends to alleviate this issue by creating a multi-component bracket system that allows quick release of the bracket without having to detach the fasteners from the wall (para [0001] and [0002]), it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the back plate of Hanley could be modified to have the structure as taught by Mikovich which would be easily mounted/unmounted over a fastening plate in order to provide a quick-release of the back plate which not only hides mounting hardware but prevents the hardware from having to be removed from the wall (which deteriorates the holes) if the bracket needs to be changed to accommodate a different curtain rod as taught by Rowan and Mikovich. Additionally, it is well known in the art that mounting hardware can include either screws or nails, and that screws are typically mounted perpendicularly into the wall, but nails are inserted at an angle to prevent the nails from disengaging from the wall. Since Hanley teaches using nails at a 45 degree angle to 
	

	
Response to Arguments
With respect to the Applicant’s arguments regarding the Hanley in view of Rowan and Mikovich rejection, the Examiner has fully considered the arguments but they are not persuasive. First, the Applicant argues that Hanley in a one-piece bracket without a channel, and that the nails would be visible when mounting the bracket to the wall. This is a piecemeal analysis of the references, as it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). Secondly, the Applicant argues that the structure of Hanley is simple and that it would not be obvious, beneficial, or advantageous to modify the base of Hanley with the structure of Rowan or Mikovich. However, Rowan teaches that seeing the mounting hardware is not aesthetically pleasing (col 1, ln 19-22), and Mikovich specifically teaches that mounting a bracket directly to the wall causes issues when the drapery rod needs to be changed since the holes in the walls become deteriorated, and intends to alleviate this issue by creating a multi-component bracket system that allows quick 

With respect to the Applicant’s arguments regarding the other prior art rejection of Claim 17, the Examiner has fully considered the arguments and they were persuasive due to the claim amendment. Therefore, the rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632